                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JOSHUA LEE WARD, JR.,

                       Plaintiff,

               v.                                            Case No. 20-C-1328

KAYLENE BETANCOURT,

                       Defendant.


                                              ORDER


       Plaintiff Joshua Lee Ward, Jr., who is currently serving a state prison sentence at Columbia

Correctional Institution, filed this action against Defendant Kaylene Betancourt, alleging that she

used excessive force against him when she pulled Plaintiff’s arm out of his trap door. This matter

comes before the Court on Plaintiff’s request that the Court issue subpoenas to obtain discovery

and motion for extension of time to respond to Defendant’s motion for summary judgment on

exhaustion grounds.

       Plaintiff requests that the Court subpoena Defendant so that he may have access to his

conduct reports and Defendant’s body camera and padded cell footage on the night of June 28,

2020, into the morning of June 29, 2020. On January 29, 2021, the Court stayed discovery on the

merits of Plaintiff’s claim until it issues a decision on Defendant’s motion for summary judgment.

Plaintiff’s request for subpoenas is denied on this basis.

       Even if discovery were not stayed, the Court would not subpoena documents and other

materials for Plaintiff. A person seeking to issue a subpoena must ask the Clerk of Court to provide

him with a subpoena form; the Clerk of Court will sign a blank subpoena form and deliver it to the




         Case 1:20-cv-01328-WCG Filed 02/17/21 Page 1 of 3 Document 28
requesting party. Fed. R. Civ. P. 45(a)(3). The requesting party must then complete the form and

make arrangements and pay for someone to serve the subpoena on the individuals from whom he

wants to obtain the documents. The party seeking a subpoena (in this case, Plaintiff) is responsible

for paying the associated costs even if the Court has found that the party is indigent. See Armstead

v. MacMillian, 58 F. App’x 210, 213 (7th Cir. 2003) (“District courts do not have statutory

authority to waive witness fees for indigent civil litigants . . . .”); Nail v. Gutierrez, No. 06-cv-292,

2007 WL 4255535, at *1 (N.D. Ind. Nov. 30, 2007) (“28 U.S.C. § 1915 does not authorize the

expenditure of public funds for deposition costs; indeed, that statute does not relieve a pro se

prisoner proceeding in forma pauperis from paying any of his discovery costs.” (citations

omitted)).

        Given the costs associated with subpoenas, incarcerated plaintiffs rarely rely on subpoenas

to collect the information they need to prosecute their cases. Instead, they rely on the discovery

process by serving interrogatories, requests for admission, and requests for production. See Fed.

R. Civ. P. 33, 34, 36. In the event the Court lifts the stay on discovery, Plaintiff may use these

discovery tools to ask Defendant up to twenty-five written questions (called interrogatories in the

Federal Rules of Civil Procedure) and he may ask her to give him documents that she has in her

possession. See id. Defendant may object to a request to the extent she believes the request is

improper. If Plaintiff does not agree with an objection, he should try to informally resolve the

dispute with Defendant’s counsel. See Civil L.R. 37. Most parties are able to resolve discovery

disputes without the Court’s involvement.

        Plaintiff also requests an extension of time to respond to Defendant’s motion for summary

judgment on exhaustion grounds. He notes that, due to the COVID-19 pandemic, he does not have

access to legal materials. The issue raised in Defendant’s motion for summary judgment is



                                                   2

         Case 1:20-cv-01328-WCG Filed 02/17/21 Page 2 of 3 Document 28
Plaintiff’s failure to exhaust his administrative remedies. Exhaustion is a threshold issue that is

not unique to Plaintiff’s case. Plaintiff must explain what evidence exists to establish that he

exhausted his administrative remedies. The facts that support whether Plaintiff exhausted his

administrative remedies are generally available through his own knowledge, not the law library or

other legal material. The Court will nevertheless grant the request for an extension of time to allow

Plaintiff to respond to the motion for summary judgment.

       IT IS THEREFORE ORDERED that Plaintiff’s request for subpoenas is DENIED and

his motion for an extension of time is GRANTED. Plaintiff’s response to Defendant’s motion for

summary judgment is due on or before March 31, 2021.

       Dated at Green Bay, Wisconsin this 17th day of February, 2021.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                 3

         Case 1:20-cv-01328-WCG Filed 02/17/21 Page 3 of 3 Document 28
